Citation Nr: 1447378	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  11-16 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right eye disability.

2.  Entitlement to service connection for left eye disability.

3.  Entitlement to an initial compensable rating for hypertension.  


ATTORNEY FOR THE BOARD

G. Wasik, Counsel
REPRESENTATION

Appellant represented by: Colorado Division of Veterans Affairs

INTRODUCTION

The Veteran had active duty service from October 1988 to October 2008. 

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System. 

The issues on appeal were previously before the Board in December 2013 when they were remanded for additional evidentiary development.  


FINDINGS OF FACT

1.  No disability of the right eye due to a disease or injury has been present during the period of this claim.

2.  The Veteran currently has left anisometropia due to in-service eye surgery.

3.  Throughout the pendency of the claim, the Veteran's hypertension has been manifested by diastolic blood pressure predominantly below 100 and systolic blood pressure predominantly below 160.
 
4.  Although the Veteran requires medication for control of his hypertension, he does not have a history of diastolic blood pressure predominantly 100 or more.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right eye disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  

2.  The criteria for entitlement to service connection for a left eye disability, ansiometropia, have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  

3.  The criteria for entitlement to an initial compensable rating for hypertension, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b), 4.7, 4.104, Diagnostic Code 7101 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO's May 2009 letter provided the Veteran with all required notice prior to the initial adjudication of the claims.

The duty to assist the Veteran has also been satisfied.  The Veteran's service treatment records, as well as identified private and VA medical treatment records, have been obtained.  The Veteran has been provided with adequate VA examinations.  The examiners had access to and reviewed the Veteran's pertinent records and also conducted physical examinations.  Etiology opinions for the eye claims were provided and supported by adequate rationales with references to the pertinent evidence.  The hypertension examinations contained sufficient descriptive information to allow for an accurate evaluation of the claim under the pertinent Diagnostic Code.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.  The Board finally notes that the record reflects that the originating agency has complied with the Board's remand directives.

Accordingly, the Board will address the merits of the claims.

Burdon of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Bilateral Eye Disability

Legal Criteria

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303.

Congenital or developmental defects, including refractive errors of the eyes, are not diseases or injuries for VA compensation purposes.  38 C.F.R. § 3.303(c).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Right Eye Disability

The Board finds that service connection is not warranted for a right eye disability because the only right eye abnormality present during the period of this claim is refractive error.  There is no competent evidence of record which references, in any way, the presence of a right eye disorder other than refractive error.  The Board notes that, when the Veteran's original claim was received, the Veteran claimed service connection for a bilateral eye condition due to surgery.  However, all the Veteran's subsequent communications to VA and health care providers indicate that the Veteran had problems with his left eye.  Moreover, the VA examinations in September 2009 and February 2014, both disclosed only the presence of refractive error of the right eye.  Accordingly, this claim must be denied.  

In reaching this decision the Board has considered the Veteran's statements.  However, the Veteran does not appear to be contending that he sustained an injury of his right eye in service and as a lay person he is not competent to determine whether his visual impairment in the right eye is due to refractive error or an acquired disease.  In any event, his lay opinion concerning this matter is of less probative value than the medical evidence showing that the defective vision in his right eye is due to refractive error.  

Finally, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

Left Eye Disability

The Board finds that service connection is warranted for a left eye disorder.  The evidence of record demonstrates that the Veteran had myopic astigmatism of both eyes prior to active duty service.  During service, he underwent PRK surgery to correct the disorders.  After active duty, the Veteran's visual acuity in the left eye deteriorated significantly resulting in ansiometropia.  The evidence demonstrates that, as a result of the eye surgery, the Veteran experienced increased disability in the left eye.  

At the time of a September 2009 VA examination, the Veteran reported that he had had decreased vision in the left eye after PRK refractive surgery.  The examiner observed that a September 2003 pre-surgery note documented that corrected vision in each eye was 20/20.  Post-operative notes dated in November 2003, December 2003 and February 2004 reference the fact that the Veteran's vision, with minimal if any, correction was 20/20 in each.  Physical examination revealed that uncorrected vision in the right eye was 20/20 for distance and Jaeger:1 for near vision.  For the left eye, distance vision was count fingers at six inches and near vision was Jaeger:Jaeger < 16.  Corrected vision for distance was 20/20 for the right eye and 20/200 for the left eye.  The final diagnoses were refractive error of the left eye with probable irregular astigmatism after PRK surgery causing reduced vision.  

On VA examination in February 2014, ansiometropia was diagnosed.  The examiner observed that, prior to the PRK surgery, the Veteran had myopic astigmatism of both eyes correctable to 20/20.  PRK surgery was conducted in October 2003.  The examiner opined that the ansiometropia was as likely as not caused by the in-service eye surgery.  The rationale was that, if the Veteran never had the PRK procedure, he would not be ansiometropic.  The examiner found that the severe ansiometropia made it virtually impossible for the Veteran to wear glasses that fully corrected the left eye.  Without glasses, the Veteran was essentially monocular.  He could, however, wear a contact lens on the left eye that should offer him full correction and good binocular vision.  The examiner opined that the PRK surgery did not aggravate a condition that existed prior to service.  The Veteran had a myopic astigmatism reflective error prior to service.  He underwent PRK surgery to correct this.  It was initially successful in both eyes, but, over time, the left eye began to regress leaving him with a similar amount of myopic astigmatism that was present prior to the surgery.  Because only the left eye regressed, the Veteran was now severely anisometropic, but this would be considered a new condition post-operatively and not an aggravation of an existing condition.    

Anisometropia is defined as an error of refraction in which a person's two eyes have different refractive powers.  Dorland's Illustrated Medical Dictionary 92 (32nd ed. 2012).  While this is a refractive error, the Board finds this is not a congenital or developmental defect as set out in 38 C.F.R. §§ 3.303(c).  The examiner who conducted the February 2014 VA examination found that this was the result of the in-service medical treatment.  

The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars and absent or poorly functioning parts or organs, will not be considered service-connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).  In this case, however, the in-service medical treatment has not ameliorated the Veteran's left eye problem as he currently has ansiometropia which is productive of disability he did not have prior to active duty.  It is a new disorder which is the result of the in-service treatment.  

The Board finds that the above evidence documents that the Veteran currently experiences a left eye disorder which is due to his active duty service.  As such, service connection is warranted for the left eye disability.  

Hypertension

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

A 10 percent rating is assigned for hypertension when diastolic pressure is predominantly 100 or more or systolic pressure is predominantly 160 or more, or if there is a history of diastolic pressure predominantly 100 or more and the Veteran requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Greater levels of disability can be assigned higher disability ratings.  

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.





Analysis

In September 2009, the RO granted service connection for hypertension and assigned a noncompensable evaluation for the disability, effective November 1, 2008.  The Veteran has disagreed with the initial disability evaluation assigned.  

The Board finds that a compensable rating is not warranted at any time during the period of the claim as the evidence shows that the Veteran's diastolic pressure is not predominantly 100 or more, his systolic pressure is not predominantly 160 or more, and there is no history of diastolic pressure predominantly 100 or more.  

The Veteran underwent three VA examinations during the pendency of the claim.  At the time of a September 2009 VA examination, it was noted that the Veteran was prescribed Lisinopril daily for hypertension.  He informed the examiner that he was diagnosed with hypertension in 2000 and had been on treatment ever since then.  The examiner opined that the medication appeared to have kept the hypertension well controlled.  Blood pressure, taken on three different occasions was 120/70.  The pertinent assessment was essential hypertension which was well controlled on medication.  

Another VA hypertension examination was conducted in August 2011.  It was written that the Veteran was taking Lisinopril daily for hypertension.  He was diagnosed with hypertension in December 1997 and had been on medication since that time.  The examiner found that the Veteran did not have a history of diastolic blood pressure elevation predominantly to 100 or more.  The examiner opined that the hypertension did not limit the activities of daily living and had no effect on his occupation.  Blood pressure readings were 150/95, 150/98 and 150/100.  The diagnosis was hypertension without complication.  

The most recent VA examination of the Veteran's hypertension for compensation purposes was conducted in February 2014.  The examiner diagnosed hypertension and noted it had been present since 1994.  The Veteran took continuous medication to treat the disability.  The examiner found that the Veteran did not have a history of diastolic blood pressure elevation to predominantly 100 or more.  Blood pressure readings were 153/89, 143/102 and 137/96.  The Veteran was not sure of the impact that the hypertension had on his ability to work.  He reported that he would get eye twitches and face twitches due to the hypertension.  He has worked in security since discharge.  He had not worked in the last four months because he had recently moved.  He did not have as much stamina as he used to but he wasn't sure that was due to the hypertension.  

The Veteran's post-service medical records also contain a large number of blood pressure readings from throughout the period of the claim.  Significantly, only a very small portion of blood pressure readings showed systolic pressure of 160 or more, or diastolic pressure of 100 or more.  

While there is evidence that the Veteran was taking medication for his hypertension, the medical evidence does not document that he had a history of blood pressure predominantly 100 or more.  The examiners who conducted the last two VA examinations both found no evidence of this.  The Board's review of the service treatment records also resulted in a determination that there was no history of the Veteran's diastolic blood pressure being predominantly 100 or more during active duty prior to the time medication was prescribed.  

The Board also has considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case the actual manifestations of the disorder are contemplated by the schedular criteria.  To the extent that the Veteran alleged at the time of the most recent VA examination that he experienced eye twitches and fatigue due to hypertension, the Board notes that no health care professional has linked this symptomology to the hypertension.  While the Veteran is competent to report on symptomology he experiences, as a lay person he is not competent to link eye twitches and fatigue to the hypertension as this is not a simple medical determination.  

The Board has also considered the doctrine of reasonable doubt in deciding this claim but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for a right eye disability is denied.

Service connection for a left eye disability, diagnosed as ansiometropia, is granted.  

Entitlement to an initial compensable evaluation for hypertension is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


